DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-8) in the reply filed on July 01, 2022, is acknowledged.  Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
The traversal is on the ground(s) that: 
Applicant claims the apparatuses do not have a “materially different design, mode of operation, or effect and particularly.
They have the same mode of operation because the fundamental structures are arranged the same way.
They do overlap because differences in size of the same structural element does not mean they fail to overlap in scope because they function the same way.
There is no serious search burden because mere structural differences do not add a search burden because they claimed inventions are structurally similar and functionally identical.
The Groups are similar and therefore would fall under similar classification
This is not found persuasive because. 
Examiner recognizes Applicant argues the claimed groups have the same mode of operation. However, Examiner is only required to prove one of “materially different design, mode of operation, or effect” in the instant application the inventions have materially different designs (i.e. different dimensional requirements). Therefore, the restriction is proper.
Applicant argues that the inventions have the same function the same way despite dimensional differences. It seems the Applicant is arguing that the inventions are obvious variants despite the dimensional differences. For the purposes of examination, are these inventions obvious variants? 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
Moreover, it must be noted that the examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, require additional reference material and further discussion for each additional feature addressed. Concurrent examination of the multiple inventions claimed would thus involve a significant burden even if all searches were coextensive, which they are not. See MPEP 808.02.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In re Claims 1-8, recite a “self heating” vortex tube, however, the specification only show support for a vortex tube. The specification does not provide written description for a vortex tube that is (1) capable of self-heating and (2) a means by which the vortex tube would self-heat as claimed. As such, the claimed invention as recited in claims 1-8 was not described in the specification in such a way as to reasonably convey to one of ordinary skill in the art that the inventor or a joint inventor had possession of an invention wherein the vortex tube is a “self-heating” vortex tube.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 1-8, the phrase "self-heating" vortex tube renders the claim indefinite because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Ex Parte Hasche, 86 USPQ 481. The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case; there is no litmus test defining when a preamble limits the scope of a claim. Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002). As currently recited, it is unclear whether the preamble recitation of “self-heating” imparts a structure, or an intended use. The body of the claim does not appear to recite structures that purport “self-heating”. The specification does not clearly define or explain how a self-heating tube would be practiced by a person with ordinary skill. As the record as a whole appears to fail to describe how much patentable weight a “self-heating” vortex tube would have, it is unclear what the Applicant is trying to receive protection towards. Therefore, the claims are indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    637
    879
    media_image1.png
    Greyscale
Claim 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunkel et al. (US 6289679), herein Tunkel, in view of Sullivan (US 20060150643), herein, Sullivan.

In re Claim 1, Tunkel discloses a self-heating (new matter) vortex tube (Abstract, Figure 1:10), comprising: 
a tube (18) having a first end (See Annotated Figure 1), a second end (See Annotated Figure 1), and a diameter (see Annotated Figure 1); 
an outlet disposed at the first end of the tube (20); 
a diaphragm (14) disposed at the second end of the tube opposite the first end (see Annotated Figure 1), 
wherein the diaphragm includes a first opening (16: central hole is an opening); 
an inlet (40) connected to the tube between the first end and the second end (see Annotated Figure 1), 
wherein the inlet is oriented to direct a gas flow at a tangent to a surface of the tube (See Annotated Figure 1; Col 2: 8-9 and Col 3:33); 
a heat exchanger (22) disposed at the second end of the tube (See Annotated Figure 1: Col 1:40-41: heat exchanger is on the same side as diaphragm), 
wherein the heat exchanger defines a passage (24) connected to the first opening such that the heat exchanger surrounds the passage (See Annotated Figure 1 and Claim 1: a); 
a line fluidly connecting the outlet and an interior of the heat exchanger (Annotated Figure 1:34; Col 2:16-17); and 
a second opening (32) fluidly connecting the interior of the heat exchanger and the passage, 
wherein the first opening is configured to receive a cold fraction of the gas flow generated in the tube (Col 2:10-11), 
wherein the outlet is configured to receive a hot fraction of the gas flow (Col 2: 15-16) generated in the tube, 
wherein the heat exchanger is configured to receive the hot fraction from the outlet through the line and discharge the hot fraction through the second opening (Col 2: 15-21)
However, Tunkel does not explicitly teach, “wherein a ratio of a diameter of the second opening divided by the diameter of the tube is less than or equal to 0.6”.
On the other hand, Sullivan directed to energy transfer via a vortex tube (Abstract, [0006]), discloses “wherein a ratio of a diameter of the second opening (Sullivan Figure 4: 112; [0028]: size of passage openings with 0.0625 inches) divided by the diameter of the tube (Sullivan Figure 4: 134; See Figure 4: 108: diameter of vortex tube is greater than outer dimensions of 108; [0020]: diameter of at least 0.475 inches) is less than or equal to 0.6 (Sullivan 0.0625 / 0.475 = 0.1316).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Tunkel and to have modified them by have a diameter of the second opening and diameter of the such that the ratio between them is less than or equal to 0.6, in order to increase the performance of the vortex tube and regulate the gas pressure within the vortex tube (Sullivan Col 8:10-25 and Col 9:4-25) without yielding unpredictable results.
In re Claim 2, Tunkel as modified discloses wherein the passage comprises an exit disposed at an end of the passage opposite the first opening of the diaphragm, and wherein all of the gas that enters the vortex tube departs the vortex tube through the exit (Tunkel Col 2:9-14).
In re Claim 5, Tunkel as modified discloses wherein the tube has a constant diameter (see Tunkel annotated Figure 1: same element of disclosure in Figures 1-3 in the instant application).
In re Claim 6, Tunkel as modified discloses wherein the tube abuts the diaphragm and the outlet (see Tunkel annotated Figure 1: same element of disclosure in Figures 1-3 in the instant application).
In re Claim 7, Tunkel as modified discloses a plurality of inlets connected to the tube between the first end and the second end, wherein each of the plurality of inlets is oriented to direct a gas flow at a tangent to a surface of the tube (Tunkel Claim 1: lines 31-33: nozzles flow through inlets more than one nozzle is more than one inlet tangent to the surface of the tube).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tunkel et al. (US 6289679), herein Tunkel, as modified by Sullivan (US 20060150643), herein, Sullivan, further in view of Spitzl et al. (US 2006/0163054), herein Spitzl.
In re Claim 3, Tunkel as modified does not explicitly disclose wherein a ratio of a diameter of the first opening of the diaphragm divided by the diameter of the tube is greater than or equal to 0.25 and less than or equal to 0.8.
On the other hand, Spitzl, directed to flow forming elements including vortex tubes and diaphragms (See [0031]), discloses wherein a ratio of a diameter of the first opening of the diaphragm divided by the diameter of the tube is greater than or equal to 0.25 and less than or equal to 0.8 (Spitzl the flow forming element has a diameter of up 100 mm (see [0036]) followed by a tube having a different diameter ([0037]), such that the diameter may be from 300 to 1000 mm (see [0049]), allowing for an increased throughput. When the diameter of a flow forming element such as a diaphragm is 100 mm and the diameter of a vortex tube is 300 mm, the ratio of the diameters is approximately 0.33, meeting the limitations of the claim).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham (see MPEP § 2148). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Tunkel as modified and to have modified them with the teachings of Spitzl by making the diameter of the first opening of the diaphragm divided and the diameter of the tube such that the ration of the diameter of the first opening of the diaphragm divided by the diameter of the tube is greater than or equal to 0.25 and less than or equal to 0.8, without yielding unpredictable results.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tunkel et al. (US 6289679), herein Tunkel, as modified by Sullivan (US 20060150643), herein, Sullivan, further in view of Tjeenk Willink (US 6962199), herein Tjeenk.
In re Claim 4, Tunkel as modified does not explicitly teach wherein a length of the vortex tube is defined as the distance from the first end to a distal end of the heat exchanger, and wherein the length of the vortex tube is at least three times the diameter of the tube.
On the other hand, Tjeenk, directed to a method of separating natural gas using vortex tubes (Abstract; Col 2:16-24), teaches wherein a length of the vortex tube (Figure 4) is defined (Tjeenk Col 8:32-41) as the distance from the first end to a distal end of the heat exchanger, and wherein the length of the vortex tube (Tjeenk Col 8:36-41: at least 300 mm) is at least three times the diameter of the tube (Col 8:34; 423: 84 mm).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham (see MPEP § 2148). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Tunkel as modified and to have modified them with the teachings of Tjeenk, by designing the length of the vortex tube to the first end to a distal end of the heat exchanger, and wherein the length of the vortex tube is at least three times the diameter of the tube, in order to completing the vortex energy division to efficiently warm the diaphragm in a heat exchanger (Sullivan [0036]), without unpredictable results.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tunkel et al. (US 6289679), herein Tunkel, as modified by Sullivan (US 7565808), herein, Sullivan, further in view of Sullivan (US 2008/0303283), herein Sullivan ‘283.
In re Claim 8, Tunkel as modified discloses wherein the gas flow comprises pressurized gas (Tunkel Col 1: line 23).
However, Tunkel as modified does not explicitly teach “natural gas”.
On the other hand, Sullivan ‘283, directed to energy transfer in a vortex tube, teaches the pressurized gas is “natural gas” (Sullivan ‘283 [0078]).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham (see MPEP § 2148). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Tunkel as modified and to have modified them with the teachings of Sullivan ‘283, by choosing the working fluid to be natural gas in order to get higher heat transfer and separation of the gas at high pressures (See Sullivan ‘283 [0078]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571) 272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        



/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763